Matter of Bird (2018 NY Slip Op 06067)





Matter of Bird


2018 NY Slip Op 06067


Decided on September 13, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 13, 2018

[*1]In the Matter of RYAN JOSEPH BIRD, an Attorney. 
(Attorney Registration No. 5241807)

Calendar Date: August 27, 2018

Before: Lynch, J.P., Clark, Devine, Mulvey and Aarons, JJ.


Ryan Joseph Bird, Rockledge, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Ryan Joseph Bird was admitted to practice by this Court in 2014 and lists a business address in Rockledge, Florida with the Office of Court Administration. Bird now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises it defers to this Court's discretion as to the disposition of Bird's application.[FN1]
Upon reading Bird's affidavit sworn to July 6, 2018 and filed July 11, 2018, and upon reading the July 31, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Bird is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Clark, Devine, Mulvey and Aarons, JJ., concur.
ORDERED that Ryan Joseph Bird's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Ryan Joseph Bird's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Ryan Joseph Bird is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Bird is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ryan Joseph Bird shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: AGC advises that Bird is currently administratively ineligible to practice law in New Jersey based on his failure to abide by that state's registration requirements. AGC further notes that, according to the rules governing attorneys in New Jersey, his suspension is not the result of professional misconduct in that state (compare Judiciary Law § 468—a [5]; Matter of Mingal, 162 AD3d 1199, 1199 [2018]).